                                           Case 1:20-cv-00426-DAD-EPG Document 124 Filed 06/04/20 Page 1 of 7



                                       1    Jennifer T. Buckman, Esq., Cal. State Bar No. 179143
                                            BARTKIEWICZ KRONICK & SHANAHAN, PC
                                       2    1011 Twenty-Second Street
                                            Sacramento, California 95816-4907
                                       3    Telephone: (916) 446-4254
                                            Facsimile: (916) 446-4018
                                       4    E-Mail: jtb@bkslawfirm.com
                                       5
                                            Attorneys for Proposed Defendant-Intervenors
                                       6
                                            City of Folsom, City of Roseville, and San Juan
                                       7    Water District

                                       8
                                                                          UNITED STATES DISTRICT COURT
                                       9
                                                            EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                                      10
BARTKIEWICZ, KRONICK & SHANAHAN, PC




                                      11
                                            THE CALIFORNIA NATURAL                            Case No. 1:20-cv-00426-DAD-EPG
                                      12    RESOURCES AGENCY, et al.,
       WWW.BKSLAWFIRM.COM




                                                                                              STIPULATION AND ORDER
                                      13                    Plaintiffs,                       REGARDING INTERVENTION BY CITY
                                                                                              OF FOLSOM, CITY OF ROSEVILLE, AND
                                      14    v.                                                SAN JUAN WATER DISTRICT

                                      15    WILBUR ROSS, et al.,

                                      16                    Defendants.

                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                            {00174324.2}
                                                           STIPULATION AND ORDER RE: INTERVENTION OF FOLSOM DIVERTERS
                                           Case 1:20-cv-00426-DAD-EPG Document 124 Filed 06/04/20 Page 2 of 7



                                       1                                            STIPULATION
                                       2             This stipulation is entered into by Plaintiffs California Natural Resources Agency,
                                       3    California Environmental Protection Agency, and People of the State of California by and
                                       4    through California Attorney General Xavier Becerra ("Plaintiffs"); Defendants Wilbur Ross, in
                                       5    his official capacity as Secretary of Commerce; Chris Oliver, in his official capacity as Assistant
                                       6    Administrator for Fisheries at the National Oceanic and Atmospheric Administration; National
                                       7    Marine Fisheries Service; David Bernhardt, in his official capacity as Secretary of Interior;
                                       8    Aurelia Skipwith, in her official capacity as Director of the U.S. Fish and Wildlife Service; U.S.
                                       9    Fish and Wildlife Service; Brenda Burman, in her official capacity as commissioner of U.S.
                                      10    Bureau of Reclamation; U.S. Bureau of Reclamation ("Federal Defendants"); Defendant-
                                      11    Intervenors Sacramento River Settlement Contractors ("SRS Contractors") and Tehama-Colusa
BARTKIEWICZ, KRONICK & SHANAHAN, PC




                                      12    Canal Authority ("TCCA") (collectively, the "Sacramento River Intervenors"); Defendant-
       WWW.BKSLAWFIRM.COM




                                      13    Intervenors San Luis & Delta-Mendota Water Authority ("SLDMWA") and Westlands Water
                                      14    District ("Westlands"); Defendant-Intervenor the State Water Contractors ("SWC"); Defendant-
                                      15    Intervenors Oakdale Irrigation District ("OID") and South San Joaquin Irrigation District
                                      16    ("SSJID"); Defendant-Intervenors Friant Water Authority ("Friant") and Arvin-Edison Water
                                      17    Storage District ("Arvin-Edison"); Defendant-Intervenor Contra Costa Water District ("Contra
                                      18    Costa"); and proposed Defendant-Intervenors the City of Folsom ("Folsom"), the City of
                                      19    Roseville ("Roseville") and San Juan Water District ("San Juan") (collectively, the "Folsom
                                      20    Diverters").
                                      21                                              RECITALS
                                      22             WHEREAS, Plaintiffs filed their Complaint against the Federal Defendants in the U.S.
                                      23    District Court for the Northern District of California. ECF Doc. No. 1.
                                      24             WHEREAS, the case was transferred to the U.S. District Court for the Eastern District of
                                      25    California by Order dated March 20, 2020. ECF Doc. No. 29.
                                      26             WHEREAS, the Court granted the Sacramento River Intervenors intervention pursuant
                                      27    to the terms of a stipulation. ECF Doc. No. 46.
                                      28             WHEREAS, Plaintiffs filed a First Amended Complaint. ECF Doc. No. 51.

                                            {00174324.2}                                1
                                                           STIPULATION AND ORDER RE: INTERVENTION OF FOLSOM DIVERTERS
                                           Case 1:20-cv-00426-DAD-EPG Document 124 Filed 06/04/20 Page 3 of 7



                                       1              WHEREAS, SLDMWA and Westlands moved to intervene, Plaintiffs filed a notice of
                                       2    non-opposition, and the Court entered an Order granting intervention to SLDMWA and
                                       3    Westlands. ECF Doc. Nos. 13, 37, 65.
                                       4              WHEREAS, the SWC moved to intervene, Plaintiffs filed a notice of non-opposition, and
                                       5    the Court entered an Order granting intervention to the SWC. ECF Doc. Nos. 24, 38, 65.
                                       6              WHEREAS, the Court granted OID and SSJID intervention pursuant to the terms of a
                                       7    stipulation. ECF Doc. No. 66.
                                       8              WHEREAS, the Court granted Friant and Arvin-Edison intervention pursuant to the
                                       9    terms of a stipulation. ECF Doc. No. 72.
                                      10              WHEREAS, the Court granted Contra Costa intervention pursuant to the terms of a
                                      11    stipulation. ECF Doc. No. 104.
BARTKIEWICZ, KRONICK & SHANAHAN, PC




                                      12              WHEREAS, Folsom, Roseville, and San Juan all contend that they hold contracts that
       WWW.BKSLAWFIRM.COM




                                      13    entitle them to receive water supply from the American River Division of the Central Valley
                                      14    Project, and Folsom and San Juan further contend that they also hold settlement contracts based
                                      15    on their historic American River water rights. Folsom and San Juan assert that they have historic
                                      16    water rights with priority dates as early as 1851, which predate Reclamation's construction of
                                      17    Folsom Reservoir by more than 100 years, and that they continue to exercise and protect those
                                      18    rights.
                                      19              WHEREAS, the Folsom Diverters all contend they obtain these water supplies through
                                      20    diversion facilities at Folsom Reservoir (the "Folsom Dam M&I Intake") and therefore have an
                                      21    interest in maintaining Folsom Reservoir at levels that are adequate for those facilities to operate.
                                      22              WHEREAS, the Folsom Diverters contend that operations of the state and federal water
                                      23    projects during the 2012-15 drought under the then-existing regulatory conditions reduced
                                      24    Folsom Reservoir to its lowest-ever recorded storage level, and the low storage levels raised
                                      25    safety concerns about the continued use of the diversion facilities at Folsom Reservoir and
                                      26    threatened the ability of Folsom and San Juan to exercise their senior water rights.
                                      27              WHEREAS, in late March, counsel for the Folsom Diverters began conferring with
                                      28    counsel for the Parties to this case and asked whether they would be willing to stipulate to

                                            {00174324.2}                                 2
                                                            STIPULATION AND ORDER RE: INTERVENTION OF FOLSOM DIVERTERS
                                           Case 1:20-cv-00426-DAD-EPG Document 124 Filed 06/04/20 Page 4 of 7



                                       1    permissive intervention of Folsom, Roseville, and San Juan, and counsel for the Parties agreed
                                       2    in concept in April, and as each Defendant-Intervenor was added, counsel for that Defendant-
                                       3    Intervenor has agreed to stipulate to the intervention of the Folsom Diverters.
                                       4              WHEREAS, to avoid the need for the Folsom Diverters to file a motion to intervene, the
                                       5    Parties agree that Folsom, Roseville, and San Juan should be granted leave for permissive
                                       6    intervention in this case.
                                       7              NOW, THEREFORE, it is hereby stipulated by and between the Parties and the Proposed
                                       8    Intervenors, through their respective counsel, as follows:
                                       9              1.     Folsom, Roseville, and San Juan will be granted permissive intervention in this
                                      10    action.
                                      11              2.     Folsom, Roseville, and San Juan will promptly file answers in intervention to
BARTKIEWICZ, KRONICK & SHANAHAN, PC




                                      12    Plaintiffs’ First Amended Complaint.
       WWW.BKSLAWFIRM.COM




                                      13              3.     Folsom, Roseville, and San Juan agree to make a good-faith effort to avoid
                                      14    duplicating any arguments raised by the Federal Defendants or any other party, although the
                                      15    Parties all recognize and agree that Folsom, Roseville, and San Juan may address the same
                                      16    subject matter, issues or topics raised by the Federal Defendants from a different perspective.
                                      17              4.     The Folsom Diverters agree to be bound by the briefing page limitations set forth
                                      18    in the Court's Standing Order for Civil Cases (ECF Doc. No. 115, Att. 1, p. 2, ll. 6-8 [25 pages
                                      19    for moving an opposition briefs, 15 pages for reply briefs]), or any shorter page limitation that
                                      20    the Court may impose on intervenors as this case proceeds.
                                      21
                                      22     DATED: May __, 2020                         XAVIER BECERRA
                                                                                         Attorney General of California
                                      23                                                 TRACY L. WINSOR
                                                                                         Supervising Deputy Attorney General
                                      24                                                 By: _______/s/ Daniel Fuchs_____________
                                                                                         DANIEL FUCHS
                                      25                                                 Attorneys for Plaintiffs California Natural
                                                                                         Resources Agency and People of the State of
                                      26                                                 California by and through Attorney General
                                                                                         Xavier Becerra
                                      27
                                      28

                                            {00174324.2}                                 3
                                                            STIPULATION AND ORDER RE: INTERVENTION OF FOLSOM DIVERTERS
                                           Case 1:20-cv-00426-DAD-EPG Document 124 Filed 06/04/20 Page 5 of 7



                                       1     DATED: May __, 2020                   U.S. DEPARTMENT OF JUSTICE
                                                                                   ENVIRONMENTAL & NATURAL RESOURCES
                                       2                                           DIVISION, WILDLIFE & MARINE
                                                                                   RESOURCES SECTION
                                       3                                           By: _____/s/ Lesley Lawrence-Hammer________
                                                                                   LESLEY LAWRENCE-HAMMER
                                       4                                           Attorneys for Federal Defendants
                                       5     DATED: May __, 2020                   DOWNEY BRAND LLP
                                                                                   By: ______/s/ Meredith E. Nikkel_____________
                                       6                                           MEREDITH E. NIKKEL
                                                                                   Attorneys for Defendant-Intervenors
                                       7                                           RECLAMATION DISTRICT NO. 108, SUTTER
                                                                                   MUTUAL WATER COMPANY; NATOMAS
                                       8                                           CENTRAL MUTUAL WATER COMPANY;
                                                                                   RIVER GARDEN FARMS WATER COMPANY;
                                       9                                           PLEASANT GROVE-VERONA MUTUAL
                                      10                                           WATER COMPANY; PELGER MUTUAL
                                                                                   WATER COMPANY; MERIDIAN FARMS
                                      11                                           WATER COMPANY; HENRY D. RICHTER, et
                                                                                   al.; HOWALD FARMS, INC.; OJI BROTHERS
BARTKIEWICZ, KRONICK & SHANAHAN, PC




                                      12                                           FARM, INC.; OJI FAMILY PARTNERSHIP;
                                                                                   CARTER MUTUAL WATER COMPANY;
       WWW.BKSLAWFIRM.COM




                                      13                                           WINDSWEPT LAND AND LIVESTOCK
                                                                                   COMPANY; MAXWELL IRRIGATION
                                      14                                           DISTRICT; BEVERLY F. ANDREOTTI, et al.;
                                                                                   TISDALE IRRIGATION AND DRAINAGE
                                      15                                           COMPANY; PROVIDENT IRRIGATION
                                                                                   DISTRICT; PRINCETON-CODORA-GLENN
                                      16                                           IRRIGATION DISTRICT and TEHAMA
                                                                                   COLUSA CANAL AUTHORITY
                                      17
                                      18     DATED: May __, 2020                   SOMACH SIMMONS & DUNN
                                                                                   By: ______/s/ Andrew J. Hitchings________
                                      19                                           ANDREW J. HITCHINGS
                                                                                   Attorneys for Defendants-Intervenors GLENN
                                      20                                           COLUSA IRRIGATION DISTRICT;
                                                                                   RECLAMATION DISTRICT NO. 104;
                                      21                                           CONAWAY PRESERVATION GROUP, LLC;
                                                                                   DAVID AND ALICE te VELDE FAMILY
                                      22                                           TRUST; PELGER ROAD 1700, LLC;
                                                                                   ANDERSONCOTTONWOOD IRRIGATION
                                      23                                           DISTRICT; CITY OF REDDING; and KNIGHTS
                                                                                   LANDING INVESTORS, LLC
                                      24
                                      25     DATED: May __, 2020                   KRONICK, MOSKOVITZ, TIEDEMANN &
                                                                                   GIRARD
                                      26                                           By: ______/s/ Daniel J. O'Hanlon__________
                                                                                   DANIEL J. O'HANLON
                                      27                                           Attorneys for Defendant-Intervenors
                                                                                   SAN LUIS & DELTA-MENDOTA WATER
                                      28                                           AUTHORITY and WESTLANDS WATER
                                                                                   DISTRICT
                                            {00174324.2}                                4
                                                           STIPULATION AND ORDER RE: INTERVENTION OF FOLSOM DIVERTERS
                                           Case 1:20-cv-00426-DAD-EPG Document 124 Filed 06/04/20 Page 6 of 7



                                       1     DATED: May __, 2020                   VAN NESS FELDMAN LLP
                                                                                   By: ______/s/ Jenna R. Mandell-Rice_______
                                       2                                           JENNA R. MANDELL-RICE
                                                                                   ATTORNEYS FOR DEFENDANT-
                                       3                                           INTERVENOR THE STATE WATER
                                                                                   CONTRACTORS
                                       4
                                       5     DATED: May __, 2020                   O’LAUGHLIN & PARIS, LLP
                                                                                   By: ______/s/ Timothy J. Wasiewski________
                                       6                                           TIMOTHY J. WASIEWSKI
                                       7                                           Attorneys for Defendant-Intervenor
                                                                                   OAKDALE IRRIGATION DISTRICT
                                       8
                                       9     DATED: May __, 2020                   ROBBINS, BROWNING, GODWIN &
                                                                                   MARCHINI
                                      10                                           By: _________/s/ Kenneth M. Robbins_______
                                                                                   KENNETH M. ROBBINS
                                      11                                           Attorneys for Defendant-Intervenor
BARTKIEWICZ, KRONICK & SHANAHAN, PC




                                                                                   SOUTH SAN JOAQUIN IRRIGATION
                                      12                                           DISTRICT
       WWW.BKSLAWFIRM.COM




                                      13
                                      14     DATED: May __, 2020                   KAPLAN, KIRSCH & ROCKWELL, LLP
                                                                                   By: _________/s/ Matthew G. Adams_______
                                      15                                           MATTHEW G. ADAMS
                                                                                   Attorneys for Defendant-Intervenors
                                      16                                           FRIANT WATER AUTHORITY and ARVIN-
                                                                                   EDISON WATER STORAGE DISTRICT
                                      17
                                      18     DATED: May __, 2020                   PERKINS COIE LLP
                                      19                                           By: __________/s/ Marc R. Bruner__________
                                                                                   MARC R. BRUNER
                                      20                                           Attorneys for Defendant-Intervenor
                                                                                   CONTRA COSTA WATER DISTRICT
                                      21
                                             DATED: May __, 2020                   BARTKIEWICZ, KRONICK & SHANAHAN,
                                      22                                           PC
                                                                                   By: _________/s/ Jennifer T. Buckman_______
                                      23                                           JENNIFER T. BUCKMAN
                                                                                   Attorneys for Proposed Defendant-Intervenors
                                      24                                           CITY OF FOLSOM, CITY OF ROSEVILLE, and
                                                                                   SAN JUAN WATER DISTRICT
                                      25
                                      26
                                      27
                                      28

                                            {00174324.2}                                5
                                                           STIPULATION AND ORDER RE: INTERVENTION OF FOLSOM DIVERTERS
                                           Case 1:20-cv-00426-DAD-EPG Document 124 Filed 06/04/20 Page 7 of 7



                                       1                                                 ORDER
                                       2             Pursuant to the Parties’ Stipulation, the Court hereby grants the City of Folsom, the City
                                       3    of Roseville, and San Juan Water District permissive intervention on the terms set forth in the
                                       4    Stipulation.
                                       5
                                            IT IS SO ORDERED.
                                       6
                                       7        Dated:     June 3, 2020
                                                                                               UNITED STATES DISTRICT JUDGE
                                       8
                                       9
                                      10
                                      11
BARTKIEWICZ, KRONICK & SHANAHAN, PC




                                      12
       WWW.BKSLAWFIRM.COM




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                            {00174324.2}                                1
                                                           STIPULATION AND ORDER RE: INTERVENTION OF FOLSOM DIVERTERS
